Opinion by
Mr. Chief Justice Fell,
Arch street, in the city of Philadelphia, was originally laid out and opened of the width of sixty-six feet. In 1886 the city by ordinance directed the widening of the street to seventy-two feet, three feet to be added to either side. The ordinance was not to apply at once to properties on which buildings were erected, but all new or altered buildings were to be placed back on the new line established. At that time the St. George’s Hall Association was the owner of a lot with a building thereon, at the South-west corner of Arch and Thirteenth streets, sixty feet in front on Arch street, which was sixty-six feet wide, and extending south on the line of Thirteenth street, one hundred and thirty-seven feet. In 1895 the Association conveyed this lot to Henry C. Lea by deed, in which it was described as being on the South side of *280Arch street as widened to the width of seventy-two feet and containing in front or breadth on Arch street sixty feet and extending of that width southward along the west side of Thirteenth street one hundred and thirty-seven feet, bounded northward by said Arch street, and eastward by the said Thirteenth street. In 1902 Mr. Lea conveyed the property by deed containing the same description to the plaintiffs, who desiring to rebuild, receded three feet in accordance with the ordinance of 1886. This proceeding was to recover the value of the strip of ground three feet in width included in the street by its widening. At the trial a non-suit was entered.
The contention of the appellants is that under the well established rule of law that a conveyance of land bounded on a highway gives the grantee a title to the middle of the highway, if the grantor himself had title to it, and did not expressly or by clear implication reserve it, they acquired title to the strip of land three feet wide on the Arch street front, and cán recover of the city the loss occasioned by being required to recede three feet when they rebuilt. This contention could be sustained if they had bought a lot one hundred and thirty-seven feet in depth, bounded by a street sixty-six feet in width. But in the deed to them and the deed to their grantor, the lot is described as “situate on the South side of Arch street, as widened to the width of seventy-two feet,” and the three feet' taken from the south side of the street is deducted from the depth of the lot. The right the plaintiffs acquired to the land in question was to its use as part of the highway, in. common with the general public, with the rever-, sionary right to the land as a part of the bed of the street in the event that the street should be vacated. This was all their grantor possessed and all that he conveyed to them. The St. George’s Hall Association in 1895 established a new line as the northern boundary of its lot that conformed with the ordinance of 1886 and conveyed according to it. As between the Asso*281ciation and its grantee the three feet at the northern end of its lot was made a part of the street, as effectually as a formal dedication to the use of the public could have made it: Bornot v. Bonschur, 202 Pa. 463; Forsythe v. Philadelphia, 211 Pa. 147. The plaintiffs, therefore, lost nothing and had no right to recover.
The fact that the coping and steps of the building extended onto the strip of land included in the widening of the street is unimportant as affecting the rights of the parties, since the encroachment was not beyond the limits of the usual permissive use of city streets.
The judgment is affirmed.